        Case 2:20-cv-02139-GGH Document 15 Filed 04/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSIE LUIS RENEAUX,                              No. 2:20-cv-02139 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    FEDERAL DISTRICT COURT OF
      CALIFORNIA,
15
                         Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

19   pursuant to 28 U.S.C. §2254. On March 22, 2021, the court issued an order to show cause due to

20   petitioner’s failure to file an opposition, or statement of non-opposition, to respondent’s motion to

21   dismiss within the requisite deadline. ECF No. 13. Petitioner has filed a response to the order to

22   show cause indicating petitioner has been hospitalized receiving treatment for leukemia and has

23   been unable to have contact with the law library as a result. ECF No. 14. Petitioner’s response

24   will be accepted as good cause and will serve to discharge the court’s March 22, 2021 order to

25   show cause. Petitioner will be given thirty days to file an opposition, or statement of opposition,

26   ////

27   ////

28   ////
                                                       1
       Case 2:20-cv-02139-GGH Document 15 Filed 04/13/21 Page 2 of 2


 1   to respondent’s motion to dismiss. Petitioner is warned that failure to comply with this order will
 2   result in recommendation that this action be dismissed.
 3          IT IS HEREBY ORDERED that:
 4          1. The order to show cause issued on March 22, 2021 (ECF No. 13) is DISCHARGED;
 5          and
 6          2. Petitioner is directed to file within thirty days from the date of this order his opposition,
 7   or statement of non-opposition, to respondent’s motion to dismiss.
 8   Dated: April 13, 2021
                                                 /s/ Gregory G. Hollows
 9                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
